Mr. Justice Scholfield delivered the opinion of the Court: We deem it necessary to notice but a single error assigned upon this record. Suit was commenced by attachment, and notice given to defendant by publication. There was no personal service on the defendant, but she appeared, after default, and moved to set it aside. Upon this the court rendered judgment that the “plaintiff have and recover of the defendant his damages, $463.65, in form aforesaid assessed, together with his costs and charges in this behalf expended, and have execution therefor. The appearance and entry of the motion to set aside the default, did not constitute a general appearance and authorize a personal judgment. If any judgment was authorized, it shoitld have been m rem only. Klemm v. Dewes, 28 Ill. 317. The judgment is reversed and the cause remanded. Judgment reversed.